Case 17-12560-BLS   Doc 4587-1   Filed 02/11/21   Page 1 of 15




                EXHIBIT A
          Case 17-12560-BLS Doc 4587-1 Filed 02/11/21 Page 2 of 15
        Case 1:17-cv-00730-SAG Document 282 Filed 03/09/20 Page 1 of 14



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

ALIA SALEM AL-SABAH,                            *
                                                *
       Plaintiff,                               *
                                                *
v.                                              *         Civil Case No. SAG-17-730
                                                *
JEAN AGBODJOGBE, et al.,                        *
                                                *
       Defendants.                              *
                                                *
*      *      *       *      *      *       *       *        *     *      *      *      *     *

                                 MEMORANDUM OPINION

       On November 22, 2017, Plaintiff Alia Salem Al-Sabah (“Al-Sabah”) filed a nine-count

Amended Complaint against Defendants Jean Agbodjogbe (“Agbodjogbe”), N&A Kitchen, LLC

(“N&A Kitchen”), N&A Kitchen II, LLC (“N&A Kitchen II”), 5722 York Road, LLC (“5722

York Road”), and 9 Jewels, LLC (“9 Jewels”) (collectively, “Defendants”). ECF 76. A nine-day

jury trial commenced on January 21, 2020. See ECF 236-240, 242-45, 249. The jury entered a

verdict in favor of Al-Sabah against each Defendant on each count submitted, and awarded her

$7,641,800 in compensatory damages, and an additional $1,000,000 in punitive damages. ECF

256; see also ECF 259 (Order of Judgment). On February 10, 2020, the parties submitted post-

trial motions. Relevant to this Opinion, Defendants filed a Motion for Judgment as a Matter of

Law and Request for New Trial (“the Motion”). ECF 264. Al-Sabah opposed, ECF 270, and

Defendants replied, ECF 278. No hearing is necessary. See Loc. R. 105.6 (D. Md. 2018). For the

reasons that follow, Defendants’ Motion will be denied.

I.     FACTUAL BACKGROUND

       The instant lawsuit dates back to Al-Sabah’s initial filing of the Complaint on March 17,

2017, ECF 1, which she amended with Defendants’ consent on November 22, 2017, ECF 75, 76.
          Case 17-12560-BLS Doc 4587-1 Filed 02/11/21 Page 3 of 15
        Case 1:17-cv-00730-SAG Document 282 Filed 03/09/20 Page 2 of 14



The Amended Complaint sought money damages from Agbodjogbe and his co-conspirators, the

corporate Defendants, under eight claims for relief: Fraudulent Misrepresentation (Count I);

Fraudulent Concealment (Count II); Conversion (Count III); Civil Conspiracy (Count IV);

Detrimental Reliance (Count V); Unjust Enrichment (Count VI); Breach of Contract (Count VII);

and Breach of Agency Duties (Count VIII). Id. ¶¶ 1, 46-89. Count IX of the Amended Complaint

sought various forms of declaratory relief against all Defendants. Id. ¶ 93. Al-Sabah tried five of

these claims to the jury: Fraudulent Misrepresentation, Fraudulent Concealment, Breach of

Agency Duties, Unjust Enrichment, and Civil Conspiracy. Prior to trial, Al-Sabah abandoned her

Detrimental Reliance claim, and all claims against Defendant ASA Foundation, Inc. ECF 232 at

16. During trial, Al-Sabah abandoned her Conversion claim, as well as all remaining claims

against Defendant Nandi Scott. ECF 241; ECF 248.

       The jury trial in this case began on January 21, 2020, and concluded on January 31, 2020.

ECF 236-40, 242-45, 249. Over the span of those nine days, the jurors heard extensive testimony

from only two party-witnesses: Alia Salem Al-Sabah, and Jean Agbodjogbe. A brief summary of

the trial testimony follows.

       Al-Sabah testified that she met Agbodjogbe in Baltimore in July, 2014, and shortly

thereafter, agreed to become a partner in Agbodjogbe’s restaurant, Nailah’s Kitchen. She invested

$150,000 in the business and, in return, received a fifty percent ownership stake in the restaurant.

Agbodjogbe and Al-Sabah thereby created a new company, N&A Kitchen, LLC.

       A few months thereafter, according to Al-Sabah, Agbodjogbe convinced her to begin

investing in real estate as a means of generating more income that Al-Sabah could use to further

her charitable ventures.       Over the course of the next two years, from August, 2014, to

approximately April, 2016, Al-Sabah testified that she wired over $7.8 million dollars to



                                                 2
          Case 17-12560-BLS Doc 4587-1 Filed 02/11/21 Page 4 of 15
        Case 1:17-cv-00730-SAG Document 282 Filed 03/09/20 Page 3 of 14



Agbodjogbe so that he could purchase commercial properties in downtown Baltimore on her behalf

as “investment” properties. The monies sent were also intended to be used, in Al-Sabah’s view,

to rehabilitate those properties and “flip” them for resale as commercially viable locations.

Additionally, approximately $2.1 million of the money Al-Sabah sent was intended for the

purchase of a condominium apartment in New York City, New York, so that Al-Sabah’s daughter

could live in it while she attended school. According to Al-Sabah, Agbodjogbe offered to work to

find the apartment and acquire it. It was Al-Sabah’s understanding that all of the properties

purchased were her properties, and that Agbodjogbe would have no ownership stake in them.

       By the spring of 2016, Al-Sabah testified that she began to grow suspicious of Agbodjogbe.

She testified that she began asking him for “papers,” or documents showing that she was the owner

of all of the relevant commercial properties that she had been sending money for, and showing that

repairs were ongoing at each. Al-Sabah testified that, while she received responses at first that the

“papers” were coming, eventually, she stopped hearing from Agbodjogbe.

       Agbodjogbe, on the other hand, testified that all of the monies Al-Sabah sent to him were

gifts. He acknowledges that Al-Sabah sent the monies to him, and that the monies sent were used

to purchase each property, see ECF 232 at 17-19 (Stipulations of Fact), but he testified that the

reason she sent the money was to further his “dream” of rebuilding the Howard Street corridor in

Baltimore and making it a fruitful place for business. He denied Al-Sabah’s allegations that the

properties were supposed to be owned by her. During examination from Al-Sabah’s counsel,

Agbodjogbe admitted that he had purchased a personal residence (at 103 Mount Wilson Lane,

Pikesville, Maryland) for his family with money Al-Sabah gave him, but says that Al-Sabah gave

him permission to do so.




                                                 3
          Case 17-12560-BLS Doc 4587-1 Filed 02/11/21 Page 5 of 15
        Case 1:17-cv-00730-SAG Document 282 Filed 03/09/20 Page 4 of 14



       At trial, Agbodjogbe further explained his efforts to renovate each of the commercial

properties. He testified that, while running Nailah’s Kitchen, he also contracted with architects

and general contractors to renovate the four properties – 306-10 North Howard Street, 5722 York

Road, 327 North Eutaw Street, and 400 North Howard Street.                However, because of his

inexperience with running commercial property rehabilitations, Agbodjogbe testified that he began

incurring debt to architects and subcontractors, and had to begin taking loans out to pay them. The

evidence at trial showed that Agbodjogbe took out loans, using the commercial properties and his

family home as collateral. Some of these loans, Agbodjogbe acknowledged, had interest rates over

fifty percent. He testified that he was simply in over his head, and had no intent to defraud Al-

Sabah by taking out those loans.

       After just hours of deliberation, the jury found Agbodjogbe liable on each claim for relief,

and further found that each corporate Defendant had conspired with Agbodjogbe to perpetrate the

fraud on Al-Sabah. ECF 256. The jury awarded Al-Sabah $7,641,800 in compensatory damages,

and an additional $1,000,000 in punitive damages, jointly and severally against each Defendant.

Id.; ECF 259 (Order of Judgment).

II.    LEGAL STANDARDS

       A.      Rule 50(b) Motion for Judgment as a Matter of Law

       Federal Rule of Civil Procedure 50 provides for two types of motions for judgment as a

matter of law, in civil actions tried before a jury. The first, pursuant to Rule 50(a), provides

litigants with the opportunity to receive a judgment as a matter of law prior to an issue’s submission

to the jury. If, after a party “has been fully heard on an issue,” and the court determines “that a

reasonable jury would not have a legally sufficient evidentiary basis to find for the party on that

issue,” the Court may enter judgment against that party. Id. R. 50(a)(1). The Rule further specifies



                                                  4
          Case 17-12560-BLS Doc 4587-1 Filed 02/11/21 Page 6 of 15
        Case 1:17-cv-00730-SAG Document 282 Filed 03/09/20 Page 5 of 14



that the motion “may be made at any time before the case is submitted to the jury,” and “must

specify the judgment sought and the law and facts that entitle the movant to the judgment.” Id. R.

50(a)(2). With regards to specificity, the moving party must, “either in written or oral argument,

provide[] sufficient notice to his opponent of the alleged deficiencies in the opponent’s case.”

Wallace v. Poulos, 861 F. Supp. 2d 587, 595 (D. Md. 2012) (citations omitted).

       Rule 50(b) provides litigants the opportunity to renew their previous motion for judgment

as a matter of law made under Rule 50(a). Specifically, Rule 50(b) provides that if a party’s Rule

50(a) motion is denied, then, within twenty-eight days of the jury’s verdict, the party may renew

their motion for judgment as a matter of law. As is apparent from the Rule’s text, the Court can

entertain a Rule 50(b) motion only if the moving party made a Rule 50(a) motion before the Court

submitted the case to the jury. See, e.g., Price v. City of Charlotte, 93 F.3d 1241, 1248 (4th Cir.

1996). If properly presented to the Court, then the Court may “(1) allow judgment on the verdict,

if the jury returned a verdict, (2) order a new trial, or (3) direct the entry of judgment as a matter

of law.” Id. R. 50(b).

       In considering a motion for judgment as a matter of law under Rule 50, the Court is

“compelled to accord the utmost respect to jury verdicts and tread gingerly in reviewing them.”

Lack v. Wal-Mart Stores, Inc., 240 F.3d 255, 259 (4th Cir. 2001) (quoting Price, 93 F.3d at 1250).

The Court must view the evidence “in the light most favorable to the non-moving party,” id.,

“without weighing [its] credibility,” Chaudhry v. Gallerizzo, 174 F.3d 394, 405 (4th Cir. 1999).

The Court may only grant the motion if “there is no legally sufficient evidentiary basis for a

reasonable jury to find for that party on that issue.” Reeves v. Sanderson Plumbing Prods., Inc.,

530 U.S. 133, 149 (2000).




                                                  5
          Case 17-12560-BLS Doc 4587-1 Filed 02/11/21 Page 7 of 15
        Case 1:17-cv-00730-SAG Document 282 Filed 03/09/20 Page 6 of 14



        B.      Rule 59 Motion for New Trial

        Federal Rule of Civil Procedure 59(a)(1)(A) provides that either party may petition the trial

court for a new trial “on all or some of the issues” after a jury trial “for any reason for which a new

trial has heretofore been granted in an action at law in federal court.” This is an “extraordinary

remedy [that] should be used sparingly.” Pac. Ins. Co. v. Am. Nat’l Fire Ins. Co., 148 F.3d 396,

403 (4th Cir. 1998). “On a Rule 59 motion, the district court must ‘set aside the verdict and grant

a new trial[] if . . . (1) the verdict is against the clear weight of the evidence, or (2) is based upon

evidence which is false, or (3) will result in a miscarriage of justice, even though there may be

substantial evidence which would prevent the direction of a verdict.’” Knussman v. Maryland,

272 F.2d 625, 639 (4th Cir. 2001) (quoting Atlas Food Sys. & Servs., Inc. v. Crane Nat’l Vendors,

Inc., 99 F.3d 587, 594 (4th Cir. 1996)). These first two prongs require a “comparison of the factual

record and the verdict to determine their compatibility.” Atlas Food Sys., 99 F.3d at 594. In this

analysis, the Court’s review of the jury’s factual determinations is limited to “whether the jury’s

verdict is against the weight of the evidence or based on evidence which is false.” Id. Ultimately,

the decision of whether to grant a new trial “rests within the sound discretion of the trial court but

such discretion must not be arbitrarily exercised.” City of Richmond v. Atl. Co., 273 F.2d 902, 916

(4th Cir. 1960).

III.    ANALYSIS

        Defendants seek a motion for judgment as a matter of law or, alternatively, a new trial, on

each count presented to the jury. ECF 264. As an initial matter, Al-Sabah argues that Defendants’

Motion should be denied on procedural grounds. She asserts that Defendants failed to properly

raise a Rule 50(a) motion prior to the case’s submission to the jury, and that Defendants’ instant

Motion lacks the requisite specificity under Rule 50. ECF 270 at 4-5, 8-9, 11. Defendants’ Motion



                                                   6
          Case 17-12560-BLS Doc 4587-1 Filed 02/11/21 Page 8 of 15
        Case 1:17-cv-00730-SAG Document 282 Filed 03/09/20 Page 7 of 14



begins by listing specific objections as to Counts I, II, and IV of Al-Sabah’s Complaint, but then

concludes by stating, “as to the remaining claims that went to the jury the Plaintiff failed to present

sufficient evidence upon which the verdict in this cause could be predicated.” ECF 264 at 2-3.

The Court agrees with Al-Sabah that this final argument lacks the requisite specificity, and

therefore Defendants’ request for a judgment as a matter of law as to Counts VI (Unjust

Enrichment) and VIII (Breach of Agency Duties) will be denied. As to Al-Sabah’s remaining

specificity arguments, and her Rule 50 procedural objections, the Court will assume arguendo that

both procedural attacks lack merit. Ultimately, the Court agrees with Al-Sabah that, on the merits

of Defendant’s arguments, Defendants are not entitled to a judgment as a matter of law, or to a

new trial.

       A.      Defendants’ Motion for Judgment as a Matter of Law

               1.      Count I: Fraudulent Misrepresentation

       Defendants first assert that the evidence was insufficient for the jury to have rendered a

verdict in Al-Sabah’s favor on her Fraudulent Misrepresentation claim. ECF 264 at 2. In

Maryland,1 each element of fraud must be established “by clear and convincing evidence.” Md.

Envtl. Tr. v. Gaynor, 370 Md. 89, 97 (2002). As relevant here, a plaintiff seeking to recover for a

fraudulent misrepresentation must show:

       (1) that the defendant made a false representation to the plaintiff, (2) that its falsity
       was either known to the defendant or that the representation was made with reckless
       indifference as to its truth, (3) that the misrepresentation was made for the purpose
       of defrauding the plaintiff, (4) that the plaintiff relied on the misrepresentation and
       had the right to rely on it, and (5) that the plaintiff suffered compensable injury
       resulting from the misrepresentation.’




1
  While the Federal Rules of Civil Procedure govern the standard of review of Defendants’ Motion
in this diversity jurisdiction case, Maryland law applies to the substance of Al-Sabah’s claims for
relief. E.g., Rabinowitz v. Oates, 955 F. Supp. 485, 488 (D. Md. 1996).
                                                  7
          Case 17-12560-BLS Doc 4587-1 Filed 02/11/21 Page 9 of 15
        Case 1:17-cv-00730-SAG Document 282 Filed 03/09/20 Page 8 of 14



Nails v. S&R, Inc., 334 Md. 398, 415 (1994).

       Defendants only contend that there was insufficient evidence for the jury to conclude that

Al-Sabah was justified in relying on Agbodjogbe’s representations. ECF 264 at 2. This argument

lacks merit. Under Maryland law, “[t]he recipient of a fraudulent misrepresentation of fact is

justified in relying upon its truth, although [s]he might have ascertained the falsity of the

representation had [s]he made an investigation.” Rozen v. Greenberg, 165 Md. App. 665, 677

(2005). Maryland courts generally do not find justifiable reliance, however, when the true facts

“should be apparent to [a person of the plaintiff’s] knowledge and intelligence from a cursory

glance or [s]he has discovered something which should serve as a warning that [s]he is being

deceived.” Id. (first alteration in original) (quoting W. PAGE KEETON, ET AL., PROSSER & KEETON

ON TORTS §   108 (5th ed. 1984)).

       Contrary to Defendants’ conclusory argument, there was a legally sufficient basis for a

reasonable juror to conclude that Al-Sabah was justified in relying on Agbodjogbe’s

representations, especially considering Maryland’s apparent presumption of justified reliance. Al-

Sabah testified at trial that she came to trust Agbodjogbe, based upon his dedication to the Islamic

faith and to serving the underprivileged in Baltimore. Based upon that trust, she decided to take

Agbodjogbe’s offer to invest, on her behalf, in run-down commercial properties in Baltimore. She

testified that it was her understanding that these investments, and the corporate entities that owned

the investment properties, would be owned by her. Agbodjogbe made several representations

throughout 2015 to her that, setting credibility aside, a reasonable factfinder could have found were

reasonable to rely upon. See Pl.’s Tr. Ex. 18 (January 15, 2015 email to Al-Sabah, telling her that

the 400 North Howard Street property purchased “will double [in] price in a few years,” and that

he was “here for anything you need I will get it accomplish will the help of ALLAH”); Ex. 120



                                                 8
          Case 17-12560-BLS Doc 4587-1 Filed 02/11/21 Page 10 of 15
        Case 1:17-cv-00730-SAG Document 282 Filed 03/09/20 Page 9 of 14



(April 24, 2015 email to Al-Sabah, reiterating that he was “working very hard on all the 4 project

we have my priority is to get ASA Foundation done asap,” and attaching an architect’s rendering

of what the finished renovation would look like); Ex. 142 (August 3, 2015 email to Al-Sabah

congratulating her on the purchase of the New York City condominium); Ex. 21 (August 4, 2015

email to Al-Sabah updating her on the renovations of 306-10 North Howard Street and 5722 York

Road, and stating that renovating 5722 York Road “is very crucial to finish so we can start

generating money,” and that he was “100% sure” that Al-Sabah “will see the result” once

completed).

       Further, once Al-Sabah did begin to grow suspicious, she testified that in April, 2016, she

began demanding that Agbodjogbe send her “papers,” or documents showing what she owned, and

“every penny” that had been spent on the properties. That month, Agbodjogbe made several efforts

to reassure her that he will get the accountant “to give me everything that you require for Nailah’s

and 9 Jewels and every property that we own the deed and everything so for your record,” so that

Al-Sabah would “know where every dime was spent” and could “sleep easy on that.” Ex. 93; Ex.

270. Agbodjogbe told Al-Sabah via voicemail, “[S]ister, one thing I want you to be reassured, for

you to have a peace of mind, never never in my life – I will never never never deceive you. Never.”

Ex. 95; Ex. 270.

       Thus, viewing the evidence in a light most favorable to Al-Sabah, there was a legally

sufficient basis for a reasonable juror to conclude, by clear and convincing evidence, that Al-Sabah

was justified in relying on Agbodjogbe’s representations, especially considering Maryland’s

apparent presumption of justified reliance. See Rozen, 165 Md. App. at 677. A reasonable juror

could conclude that based on Agbodjogbe’s continued (false) reassurances that she owned the




                                                 9
         Case 17-12560-BLS Doc 4587-1 Filed 02/11/21 Page 11 of 15
       Case 1:17-cv-00730-SAG Document 282 Filed 03/09/20 Page 10 of 14



investment commercial properties, Al-Sabah testified that continued to send him money for repairs

additional purchases, causing her damages.

               2.     Count II: Fraudulent Concealment

       Defendants next argue that the jury had insufficient evidence to render a verdict in Al-

Sabah’s favor on her Fraudulent Concealment claim. ECF 264 at 3. To establish a claim for

fraudulent concealment, a plaintiff must prove, by clear and convincing evidence,

       (1) the defendant owed a duty to the plaintiff to disclose a material fact; (2) the
       defendant failed to disclose that fact; (3) the defendant intended to defraud or
       deceive the plaintiff; (4) the plaintiff took action in justifiable reliance on the
       concealment; and (5) the plaintiff suffered damages as a result of the defendant's
       concealment.

My Nat’l Tax & Ins. Servs., Inc. v. H&R Block Tax Servs., Inc., 839 F. Supp. 2d 816, 820 (D. Md.

2012) (quoting Green v. H&R Block, Inc., 355 Md. 488, 525 (1999)). Maryland courts focus on

the requirement that there be some affirmative action: “To create a cause of action, [the]

concealment must have been intentional and effective – the hiding of a material fact with the

attained object of creating or continuing a false impression as to that fact.” Fegeas v. Sherrill,

218 Md. 472, 476-77 (1958).

       Defendants only argue that Al-Sabah “failed to produced [sic] or elicit evidence that [she]

took action in justifiable reliance on the Defendants[’] alleged concealment.”2 ECF 264 at 3. This

argument similarly fails. Based on Agbodjogbe’s numerous representations, as outlined in the

Court’s earlier discussion of Al-Sabah’s Fraudulent Misrepresentation claim, Al-Sabah continued

to send Agbodjogbe money to further (what she testified she believed to be) her commercial real




2
  The Court recognizes that Defendants’ argument mirrors the governing legal framework for
fraudulent concealment claims, but notes that Defendants’ cursory argument presents a linguistic
conundrum. It is unclear whether Defendants argue that Al-Sabah failed to take action at all, or
that Al-Sabah took action, but the action was taken in unjustifiable reliance.
                                               10
         Case 17-12560-BLS Doc 4587-1 Filed 02/11/21 Page 12 of 15
       Case 1:17-cv-00730-SAG Document 282 Filed 03/09/20 Page 11 of 14



estate investment venture in downtown Baltimore. Al-Sabah testified that Agbodjogbe reassured

her that 9 Jewels, one of the corporations used to purchase commercial property and the New York

condominium, was formed in her name. Agbodjogbe also admitted on the stand that he, without

Al-Sabah’s permission, acquired Al-Sabah’s fifty percent ownership stake in N&A Kitchen, LLC

by creating the corporation N&A Kitchen II, LLC in his own name. Based on this evidence, and

the evidence noted in the Court’s discussion of Al-Sabah’s Fraudulent Misrepresentation claim,

and taking it all in a light most favorable to Al-Sabah, a reasonable juror could conclude that Al-

Sabah continued to send money to Agbodjogbe because she justifiably relied on Agbodjogbe’s

false representations that she owned all of the assets at issue.

               3.      Count IV: Civil Conspiracy

       Defendants’ last specified challenge is to Al-Sabah’s Civil Conspiracy claim. ECF 264 at

3. “[C]onspiracy is not a separate tort capable of independently sustaining an award of damages

in the absence of other tortious injury to the plaintiff.” Alleco Inc. v. Harry & Jeanette Weinberg

Found., Inc., 340 Md. 176, 189 (1995) (quoting Alexander v. Evander, 336 Md. 635, 645 n.8

(1994)). Nearly 150 years ago, in the seminal case Kimball v. Harman, the Maryland Court of

Appeals made clear that liability for conspiracy may only flow if “the plaintiff can show that [s]he

has in fact been aggrieved, or has sustained actual legal damage by some overt act, done in

pursuance and execution of the conspiracy.” 34 Md. 407, 409 (1871). Moreover, the plaintiff

need not prove “that each member of the conspiracy” committed an overt act in furtherance of the

conspiracy; rather, the plaintiff need only prove “that one or more of them committed such an

act[,] and that harm ensued to the plaintiff as a result.” Alleco, Inc. v. Harry & Jeanette Weinberg




                                                  11
         Case 17-12560-BLS Doc 4587-1 Filed 02/11/21 Page 13 of 15
       Case 1:17-cv-00730-SAG Document 282 Filed 03/09/20 Page 12 of 14



Found., Inc., 99 Md. App. 696, 708 (1994), aff’d, 340 Md. 176 (1995).3 As relevant here,

corporations have “a separate existence as a distinct person” under Maryland law. E.g., Waller v.

Waller, 187 Md. 185, 194 (1946). Accordingly, a corporation can be held liable for conspiring

with a natural person, even if that person is the corporation’s sole member. Wasserman v. Kay,

197 Md. App. 586, 629 (2011) (making clear that a corporation has “the capacity of aiding and

abetting” its sole member, even while the sole member “was acting in his own interest”).

       Defendants assert that there was no evidence provided “as to any overt act of conspiracy

that the parties engaged in nor was there any evidence presented to the jury as to any underlying

tort that the Defendants were engaged in.” ECF 264 at 3. This argument is unpersuasive. First,

for the reasons discussed above as to Counts I and II (Fraudulent Misrepresentation and Fraudulent

Concealment), a reasonable juror could have concluded that the underlying tort of fraud was

completed.

       Second, a reasonable juror could have concluded, based on the evidence presented at trial,

that each corporate Defendant was engaged in the conspiracy. Though Al-Sabah need not have

shown that each corporate Defendant completed an overt act in furtherance of the fraud, see Alleco,

Inc., 99 Md. App. at 708, the evidence, drawn in a light most favorable to her, supports that

conclusion. Agbodjogbe, 9 Jewels, and 5722 York Road each engaged in the purchase of

properties using money Al-Sabah sent. In fact, the evidence showed that, many times, Al-Sabah

initially wired the money to an account held by N&A Kitchen that Agbodjogbe would then

withdraw. Further, the evidence showed that N&A Kitchen II, owned solely by Agbodjogbe,

received deposits for $117,038.77 and $343,012.56 in late March, 2017, which constituted the



3
  The only regard in which the Court of Appeals disagreed with the Court of Special Appeals’s
statement of the law governing civil conspiracy is the lower court’s statement that civil conspiracy
constituted an “independent tort.” See 340 Md. at 189.
                                                12
         Case 17-12560-BLS Doc 4587-1 Filed 02/11/21 Page 14 of 15
       Case 1:17-cv-00730-SAG Document 282 Filed 03/09/20 Page 13 of 14



proceeds from loans that were taken out on properties purchased with Al-Sabah’s money. Reading

all of this evidence, in addition to the evidence discussed above regarding Agbodjogbe’s actions

in furthering the fraud, in a light most favorable to Al-Sabah, the Court finds that a reasonable

juror could find that each Defendant, including the corporate Defendants, was actively engaged in

a civil conspiracy to defraud Al-Sabah. Accordingly, Defendants’ Motion for Judgment as a

Matter of law must be denied.

       B.      Defendants’ Motion for New Trial

       Nor can the Court conclude that Defendants are entitled to a new trial. As an initial matter,

nowhere in Defendants’ Motion, or Reply, do they explain why the jury’s verdict is against the

clear weight of evidence, is based upon false evidence, or works a manifest injustice (outside of

the arguments enumerated in support of their Rule 50 motion). See ECF 264; ECF 278. In fact,

the “Memorandum of Law” section Defendants’ Reply, ECF 278 at 3-4, is an exact replica of the

“Memorandum of Law” section in Defendants’ Motion for Remittitur, ECF 265 at 2-3.

       Having conducted an independent review of the evidence submitted at trial, the Court

readily concludes that a new trial is not warranted. The parties stipulated to several of the most

crucial facts potentially at issue: the amounts of money Al-Sabah sent, when she sent them, and

what they were used for. See ECF 232 at 17-19 (Stipulations of Fact). Thus, United States

Magistrate Judge David Copperthite, to whom this case was referred for discovery disputes,

correctly forecasted the nature of this trial: “What is abundantly clear in this litigation is that

someone is not being truthful. . . . Credibility is crucial here, even more so than most cases because

the parties admit the lack of a “grey” area where the truth is somewhere in the middle.” ECF 114

at 1. Based on the jury’s verdict, it appears that they viewed Agbodjogbe as simply lacking in

credibility. The Court, having had the benefit of witnessing Agbodjogbe’s testimony in person,



                                                 13
         Case 17-12560-BLS Doc 4587-1 Filed 02/11/21 Page 15 of 15
       Case 1:17-cv-00730-SAG Document 282 Filed 03/09/20 Page 14 of 14



discerns no clear error in this conclusion. The only evidence Agbodjogbe furthered in support of

his theory that Al-Sabah’s wire transfers were gifts was his testimony that Al-Sabah told him so

over the phone. Weighing this against the myriad emails and voicemails from Agbodjogbe that

Al-Sabah produced, demonstrating that Agbodjogbe repeatedly represented to be furthering Al-

Sabah’s interests, the jury’s verdict was reasonable and rested on evidentiary support. The Court

is satisfied that, based on the evidence discussed above as to each of Al-Sabah’s claims for relief,

the jury’s verdict accords with the clear weight of the evidence, and does not work any injustice.4

IV.    CONCLUSION

       For the reasons set forth above, Defendants’ Motion for Judgment as a Matter of Law and

Request for New Trial, ECF 264, is DENIED. A separate implementing Order is filed herewith.




Dated: March 9, 2019                                                         /s/
                                                             Stephanie A. Gallagher
                                                             United States District Judge




4
  This Opinion discusses the jury’s verdict in favor of Al-Sabah. Defendants’ Motion for
Remittitur, ECF 265, addressing the amount of punitive damages the jury awarded, will be
addressed separately.
                                                14
